DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-12 and 22-31 have been canceled.
Claims 13-21 are currently pending.

Election/Restrictions
Applicant’s election of species lithium (an internal standard substance which has the property of not penetrating into blood cells) and ethanolamine (an internal standard substance which has the property of penetrating into blood cells), in the reply filed on 4/21/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
The requirement is still deemed proper and is therefore made FINAL.
Claims 17-18 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions and species, there being no allowable generic or linking claims.
Claims 13-16 and 19-21 are being examined in this application, insofar as they read on the elected species of lithium (an internal standard substance which has the property of not penetrating into blood cells) and ethanolamine (an internal standard substance which has the property of penetrating into blood cells).

Claim Objections
Claim 16 is objected to because of the following informalities: the recitation of “is substance” (line 12) is suggested to read “is a substance”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-14 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 is rejected under 35 U.S.C. 112, second paragraph, for using improper Markush language. The recitation of “selected from the group consisting of … or …” should read “selected from the group consisting of … and …”.
Claim 21 recites “(hematocrit value)” (line 2). It is unclear what the parenthetical information is conveying. Further, parenthesis are reserved for reference characters and information within parenthesis has no effect on the scope of the claim. See MPEP 608.01(m). Applicant is advised to amend claim 21. In addition, Claim 21 recites the limitation “the dilution ratio of the internal standard substance” (line 2-3). There is insufficient antecedent basis for this limitation in the claim. Applicant is required to amend the claim so as to provide proper antecedent basis for this language in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13-16 and 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	Claims 13-16 and 19-21 are directed to a method of analyzing a biological sample component, comprising analyzing an internal standard substance in a diluent buffer mixed with a blood sample, calculating a dilution ratio of plasma or serum or blood, and analyzing a biological component in a plasma or serum component or a blood cell count in the blood sample.
Claims 13, 15 and 16 recite a method comprises a method step. Thus, these claims are to a process, which is one of the statutory categories of invention. Claims 13, 15 and 16 recite “analyzing”, “calculating” and “analyzing” steps, these limitations therefore recite a mathematical calculation. The grouping of “mathematical concepts” in the 2019 PEG includes “mathematical calculations” as an exemplar of an abstract idea. 2019 PEG Section I, 84 Fed. Reg. at 52. Thus, these limitations in claims 13, 15 and 16 fall into the “mathematical concept” grouping of abstract ideas. In addition, this type of arithmetic calculation (i.e. ratio) can be practically performed in the human mind. Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation. Thus, these limitations in claims 13, 15 and 16 also fall into the “mental process” groupings of abstract ideas. Accordingly, these limitations in claims 13, 15 and 16 recite a judicial exception (an abstract idea that falls within the mathematical concept and mental process groupings in the 2019 PEG). Besides the abstract idea, claims 13, 15 and 16 recite “wherein” clauses, which further limit the claimed internal standard substance and diluent buffer. These limitations are recited at such a high level of generality, and thus fail to meaningfully limit the claims because they do not require any particular application of the recited calculation, and are at best the equivalent of merely adding the words “apply it” to the judicial exception. Accordingly, these limitations in claims 13, 15 and 16 do not integrate the recited judicial exception into a practical application and the claims are therefore directed to the judicial exception. These limitations in claims 13, 15 and 16 do not amount to significantly more than the abstract idea itself. Accordingly, claims 13, 15 and 16 are not eligible and should be rejected under 35 U.S.C. § 101.
Claims 14 and 19-21 recite “wherein” clauses. These limitations are recited at such a high level of generality, and thus fail to meaningfully limit the claims because they do not require any particular application of the recited calculation, and are at best the equivalent of merely adding the words “apply it” to the judicial exception. Accordingly, these limitations in claims 14 and 19-21 do not integrate the recited judicial exception into a practical application and the claims are therefore directed to the judicial exception. These limitations in claims 14 and 19-21 do not amount to significantly more than the abstract idea itself. Accordingly, claims 14 and 19-21 are not eligible and should be rejected under 35 U.S.C. § 101.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 13-14, 19 and 21 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 and 8-9 of co-pending Application No. 16/454,064 (referred to as the ‘064 application).
Claims 1-5 and 8-9 of the ‘064 application recite a blood analysis method for measuring a concentration of a target component to be analyzed, the blood analysis method comprising: a step of diluting a collected blood sample with an aqueous diluent solution; a step of determining a dilution factor by comparing a normal value of a first normal component which is homeostatically present in blood with a measured concentration value of the first normal component in the blood sample diluted with the diluent solution, wherein the normal value is an average homeostatic concentration value of the first normal component in blood plasma; and a step of analyzing the concentration of the target component to be analyzed in the blood sample, wherein the diluent solution does not contain the first normal component which is homeostatically present in blood as a component and the method performs measuring an amount of hemolysis in the blood sample, determining a correction factor based on a predetermined relationship between the amount of hemolysis in the blood sample and a variation in detected concentration of the first normal component in the blood plasma caused by hemolysis, correcting the dilution factor according to the correction factor, and analyzing the concentration of the target component to be analyzed using the corrected dilution factor, wherein the first normal component is one or more of sodium ions, potassium ions, and total proteins, and wherein the alkali metal is lithium.
This is a provisional obviousness-type double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 13-14, 19 and 21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 10-17 of U.S. Patent No 10,746,723 (referred to as the ‘723 patent).
Claims 10-17 of the ‘723 patent recite a blood analysis method comprising the following steps of: recovering blood plasma from a blood sample; diluting the recovered blood plasma with a diluent solution; determining a dilution factor of the blood plasma by using a normal component homeostatically present in blood, which is contained in the diluted blood plasma; and analyzing a concentration of a target component in the blood sample, wherein the diluent solution contains lithium chloride.

Conclusion
No claims are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651